DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Applicant’s main argument is that the cited prior art fails to teach “…a THz receiver aligned with the opening an configured to receive, through the opening, the reflection of the THz beam from the object in the environment…”, which was not persuasive. Given its broadest reasonable interpretation, the limitation directed to aligning the THz receiver with an opening, was understood as having the THz receiver in a proper and correct relationship relative to the opening. The teaching of Schulkin that includes optical elements for directing THz reflected from a sample to the receiver does not exclude the fact that in order for the receiver to receive the reflected THz from the sample, the receiver must be in a correct relationship with the opening, and therefore aligned [0064] (Fig. 16).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires an “opening” and wherein a THz receiver is “aligned with the opening and configured to receive, through the opening” which was not described in the specification. The only description of an opening or aperture is found in paragraph [0002] of the publication. In addition, the only description of a port, as it pertains to input/control devices, is found in paragraph [0073] of the publication.
The remainder of the claims are rejected based on their dependencies.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 20080116374 A1) in view of Schulkin (US 20120273681 A1).
With regards to claim 1, Ouchi discloses a terahertz (THz) detector (Fig. 5) comprising: a THz emitter 50 configured to emit a THz beam into an environment; one or more movable micro-electromechanical system (MEMS) micromirrors 56 [0032]; and one or more MEMS motors or actuators coupled to the one or more MEMS micromirrors, the one or more MEMS motors or actuators configured to move the one or more MEMS micromirrors to change a direction of the THz beam in the environment (paragraph 0032 teaches: a MEMS (micro electro-mechanical systems) mirror that oscillates two-dimensionally may be used as scanning unit for two-dimensionally scanning a terahertz-wave to change the relative positions of the irradiated electromagnetic wave and the object of scanning, which implies a MEMS motor or actuator); and a THz receiver 58 configured to receive a reflection of the THz beam from a reflective object 59 in the environment. Ouchi does not specify the claimed opening. Schulkin is in the field of Terahertz analysis systems and teaches a housing 136 comprising an opening 109 (Fig. 1) configured to allow a THz beam to be emitted into the environment, and for receiving a reflection of the THz beam from an object in the environment [0064]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed opening and housing as taught by Schulkin in order to provide a protective environment for the components cited above.
With regards to claims 2 and 3, Ouchi does not teach the claimed MEMS micromirror configuration. Nevertheless, it is noted that such configurations were generally known in the art. Modifying the dimension or curvature of a MEMS micromirror was known in order to improve optical coupling to avoid energy loss and also for providing a desired beam shape/dimension. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed MEMS micromirror.
With regards to claims 4 and 5, Ouchi does not teach the claimed PCB or semiconductor substrate of an IC or system on chip. However, those skilled in the art appreciate that such a modification was already known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed configuration in order to provide a more compact device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884